FILED
                                                                                           APR 3 0 2012
                            UNITED STATES DISTRICT COURT                            Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                           Courts for the District of Columbia

STEPHEN J. BECKER,                            )
                                              )
                       Plaintiff,             )
                                              )
       V.                                     )
                                              )
                                                      Civil Action No.        12 0680
SHELITA N. PARHAM,                            )
                                              )
                       Defendant.             )

                                    MEMORANDUM OPINION

       This matter is before the Court on consideration of the plaintiffs application to proceed

in forma pauperis and his prose "Notice of Removal," which is construed as a Complaint. The

application will be granted, and the complaint will be dismissed.

       On the defendant's petition, the Superior Court of the District of Columbia issued a civil

protection order against the plaintiff. See Compl. (unnumbered cover page); see id., Ex.

(Petition and Affidavit for Civil Protection Order, Parham v. Becker, No. 2011 CPO 184 (D.C.

Super. Ct. filed Jan. 18, 2011)). A hearing on the extension of the civil protection order was to

be held on February 6, 2012 at which the plaintiff intended to represent himself without the

assistance of counsel. 1 Id. According to the plaintiff, he "could not be heard during the hearing

because of [the presiding judge's] emotional outburst, rants, and constant threats of contempt of

court with jail time for failing to accept counsel." Id. at 1. The plaintiff has concluded that the

he "can't be heard in the Superior Court," and thus is denied "the right of due process." Id. at 7.

He demands that this matter be removed to federal court, that the civil protection order be

vacated, and that "a Prohibitory Injunction Order [be] issued against the Defendant." Id. at 8.



       The plaintiff also was to be arraigned on a charge of criminal contempt. See Compl., Ex.
(Transcript of proceedings on February 6, 2012) at 9:12-14, 22:24-23:7.
protection order be vacated, and that "a Prohibitory Injunction Order [be] issued against the

Defendant." !d. at 8.

        Notwithstanding the plaintiffs characterization of his pleading as a notice for removal, in

essence, the plaintiff asks this Court to review and reverse the decision of a Superior Court

judge. This Court has no such jurisdiction, and declines to intervene in a matter pending before

the Superior Court. See, e.g., Mooreman v. US. Bank, NA., No. 10-1219, 2010 WL 2884661, at

*1 (D.D.C. July 10, 2010); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), aff'd,

1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995).

        Accordingly, the Court will dismiss this action without prejudice for lack of subject

matter jurisdiction. An Order consistent with this Memorandum Opinion is issued separately.




DATE:   t1p.J ~ ~ J.u/2.